Citation Nr: 1107365	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for PTSD. 
 
3.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for cold injury 
residuals of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  
He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a December 2006 rating 
decision of the VA Regional Office in Waco, Texas that reopened 
and denied the claim of service connection for PTSD and denied 
frostbite residuals of the hands and feet. 

The Board points out, however, that whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed by the Board before the underlying claim may be 
considered. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence has 
been presented sufficient to reopen the claim. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue 
of entitlement to service connection for PTSD has been 
recharacterized as such on the title page.

Additionally, the Board observes that entitlement to service 
connection for frostbite of the hands and feet was previously 
denied by RO rating decision in August 2005 and a notification 
letter was to the Veteran in September 2005.  The appellant did 
not appeal within one year and this determination is final. See 
38 C.F.R. § 20.1103 (2010).  It may not be reopened without the 
submission of evidence deemed to be new and material. See 
38 C.F.R. § 3.156 (2010).  Therefore, the appropriate issue 
before the Board is whether new and material evidence has been 
received to reopen the claim of entitlement to service connection 
for cold injury residuals of the hands and feet as 
recharacterized on the title page.

After review of the record, and following resolution of the 
threshold issue of new and material evidence to reopen the claim 
of service connection for PTSD, the issues of entitlement to 
service connection for PTSD and new and material evidence to 
reopen the claim of service connection for cold injury residuals 
are REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied 
entitlement to service connection for PTSD. 

2.  The evidence received since the June 2000 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied entitlement to 
service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the June 2000 rating 
decision is new and material and the Veteran's claim of 
entitlement to service connection for PTSD is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the previously denied claim of 
entitlement to service connection for PTSD.  He asserts that the 
traumatic stressors he experienced in service have resulted in 
PTSD for which service connection is warranted. 



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A (a) (2).  Therefore, in view of the Board's 
favorable decision with respect to the threshold issue of whether 
new and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD, further assistance 
is unnecessary to aid the appellant in substantiating this aspect 
of the appeal.  

Factual Background

Service connection for PTSD was originally denied in a June 2000 
RO rating decision.  The Veteran was notified of this 
determination but did not perfect an appeal.  This determination 
is final.  See 38 C.F.R. § 20.1103 (2010).  The Board must 
therefore review all of the evidence submitted since the final 
disallowance of the claim to determine whether the appellant's 
claim for service connection should be reopened and re-
adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  
A claim that is the subject of a final decision can only be 
reopened upon the submission of new and material evidence. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010).

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2000 RO decision 
that denied service connection for PTSD included service records 
that showed that the Veteran had a military occupational 
specialty of bridge specialist.  He served in Vietnam from 
November 1968 to November 1969, and received medals and citations 
that included the Vietnam Service Medal with four Bronze Stars 
and the Republic of Vietnam Service Campaign Medal with 60 
Device.  Service clinical records show no complaints or treatment 
of a psychiatric nature.  His psychiatric status was evaluated as 
normal on examination in March 1971 for discharge from active 
duty.

Post service, the Veteran was afforded a VA general medical 
examination in January 1995.  No psychiatric complaint or 
disorder was recorded or found.  VA outpatient clinic notes in 
1995 did not reflect any psychiatric complaints.  Subsequently 
received were VA clinic notes dated between 1985 and 1999 showing 
that the appellant received treatment, including psychological 
intervention and psychotropic medication, for complaints of 
chronic generalized pain.  No psychiatric complaints or diagnosis 
of PTSD were rendered during this time frame.

The appellant filed a claim of entitlement to service connection 
for PTSD in January 2000.

By rating decision in June 2000, the RO denied service connection 
for PTSD on the basis that the evidence did not demonstrate 
current disability diagnosed as PTSD.  The June 2000 rating 
decision was not appealed and became final.  

The Veteran attempted to reopen his claim of entitlement to 
service connection for PTSD in May 2005.  

Evidence added to the record following the June 2000 denial of 
the claim of service connection for PTSD includes VA outpatient 
clinical records dating from 2003 showing that the Veteran 
received continuing psychiatric treatment and follow-up for 
symptoms reported as depression, sleep problems, isolation 
issues, nightmares, startle response, etc, primarily diagnosed as 
depressive disorder.  In August 2004, April 2005 and July 2007, 
it was recorded that PTSD screens were positive.  In a December 
2004 report, the VA psychologist stated that while the Veteran 
appeared to meet the diagnostic criteria for PTSD by self report, 
it was not clear from that evaluation if this was the best 
description of his diagnostic picture.  Other VA outpatient 
clinic records, specifically in December 2006 and January 2008 
indicated that the PTSD screen was negative.  

Received from the appellant in June 2006 were accounts of 
traumatic stressors in Vietnam that included seeing a soldier 
crushed to death when they were unloading their equipment, and 
witnessing a fellow servicemember engulfed in flames in a cookout 
accident and trying to smother the fire with his own body. 

After review of the additional evidence, the Board finds that 
although in controversy, the findings of positive PTSD screens by 
skilled VA clinical professionals, along with the Veteran's 
report of traumatic stressors experienced in service are 
material.  That is, when viewed in the context of the record, 
they tend to relate to facts (if accepted as true) not previously 
demonstrated.  They must therefore be considered in order to 
fairly decide the merits of the claim.  Accordingly, the Board 
finds that such evidence is new and material and the claim of 
entitlement to service connection for PTSD is reopened. See 
38 C.F.R. § 3.156.  The application to reopen the claim is 
therefore granted and is further addressed in the remand that 
follows.


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.




REMAND

At the outset, the Board points out that service connection for 
PTSD is subject to changes in applicable regulations pertaining 
to PTSD claims that were appealed to the Board but not decided as 
of July 13, 2010.  Specifically, if a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that a claimed stressor is adequate to 
support a diagnosis of [PTSD], and that the Veteran's symptoms 
are related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 38 
C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 39,843 (Jul 13, 2010).

In this regard, the evidence is contradictory and PTSD has not 
been ruled in or ruled out.  As indicated previously, VA 
outpatient records dated in August 2004 found a positive PTSD 
screen.  In December 2004, the psychiatric diagnoses included 
depressive disorder and rule out PTSD.  It was noted on that 
occasion that a PTSD screen was negative.  In another December 
2004 report, it was noted that PTSD screens in 2000 and 2001 had 
been negative.  The VA psychologist stated that while the Veteran 
appeared to meet the diagnostic criteria for PTSD by self report, 
it was not clear from that evaluation if this was the best 
description of his diagnostic picture.  In April 2005, it was 
recorded that the PTSD screen was positive.  A PTSD screen in 
December 2006 was negative.  The PTSD screen was reported to be 
positive in July 2007.  In January 2008, it was recorded that the 
results of the PTSD screen had been reviewed in association with 
other factors and that there was no mental health condition 
requiring further intervention.

The Board observes in this instance that there is a great deal of 
discrepancy in VA examiners' findings such that further 
development for a more definitive assessment as to whether the 
Veteran has PTSD is warranted.  The fulfillment of the VA's 
statutory duty to assist the appellant includes requesting a 
contemporaneous and thorough VA medical examination by a 
specialist when indicated, and providing a medical opinion that 
takes into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Additionally, given that the issue pertaining to cold injury 
residuals is a claim to reopen, the Veteran must be provided with 
VCAA notice that includes an explanation of 1) what constitutes 
new and material evidence to reopen the claim as determined by 
the evidence of record at the time of the previous final denial; 
and 2), the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and ensure 
that all actions required by the VCAA are 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures as outlined by 
the holding in Kent are fully met as to 
the claim of service connection for cold 
injury residuals.  (The Veteran is 
informed that if there is evidence of cold 
exposure and evidence of residuals of cold 
exposure, he must submit that evidence.)

2.  The AOJ should arrange for the Veteran 
to be examined by a VA psychiatrist to 
determine all current psychiatric 
diagnosis(es), to include the question of 
whether the appellant currently has PTSD 
deriving from service.  All necessary 
tests or studies, including psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
must be made available to the examiner.  
The examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran has 
PTSD.  If PTSD is found, the examiner 
should specify for the record the 
stressors relied upon to support the 
diagnosis of PTSD.  The examination report 
should include the complete rationale for 
the opinion expressed.

3.  After taking any further development 
deemed appropriate, the AOJ should 
readjudicate the claims, to include 
providing the Veteran with all applicable 
regulations.  If a benefit is not granted, 
the appellant should be provided a 
supplemental statement of the case before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


